                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE


In re:                             :           Chapter 11
                                   :
QUORUM HEALTH CORPORATION,         :           Bankruptcy Case No. 20-10766 (BLS)
                                   :           BAP 21-00014
                                   :
                      Debtor.      :
                                   :
__________________________________ :
                                   :
RAJEEV VARMA, M.D.,                :
                                   :
                      Appellant,   :
                                   :
     v.                            :           C.A. No. 21-436-LPS
                                   :
QUORUM HEALTH CORPORATION,         :
                                   :
                      Appellee.    :



                                 RECOMMENDATION

             At Wilmington this 6th day of May, 2021.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, Chief Magistrate Judge Mary Pat Thynge reviewed the entries on

this Court’s docket regarding an appeal of the Order entered by Judge Brendan L.

Shannon of the United States Bankruptcy Court of the District of Delaware on March

10, 2021. See D.I. 1-1 filed on March 25, 2021. These motions were submitted in

connection with the Bankruptcy Court’s January 6, 2021 Order issued by Judge Karen

Owens (the Motions for Continuation of the Automatic Stay and the Motion to Confirm
Termination of Absence of the Stay involved in the appeal in this Court at 21-360-LPS).

Judge Owens held that pursuant to 11 U.S.C. §§ 362 (c) and 362(j) that the autom atic

stay is in effect for Quorum Health Corporation.

       Therefore, Judge Shannon’s Order addressed Appellant’s Motion f or

Reconsideration and a Motion for Stay Pending Appeal. Therein, he found that

“[f]ailure to stay a comfort order such as the January 6 Order cannot cause ‘irreparable

harm’– or any harm at all. Dr. Varma’s request for stay of this Order pending appeal

will be denied.”1

       The Notice of Appeal in this Court (D.I. 1) was filed on March 25, 2021. No

Designation of the Record has been filed. A Notice of Docketing the Bankruptcy

Appeal at D.I. 2 was entered on March 25, 2021. Thereafter, this appeal was assigned

to Judge Leonard P. Stark of this Court. On April 1, 2021, Judge Stark at D.I. 3 ordered

Appellant to submit the IFP long form application (AO form 239) to the United States

District Court or pay the $298.00 filing fee to the United States Bankruptcy Court for the

District of Delaware. The Order also warned that failure to submit the items within thirty

(30) days would result in dismissal of this appeal without prejudice. The Notice of

Compliance deadline was set for May 3, 2021. On April 28, 2021 a Remark was

entered on this Court’s docket advising that the filing fee was paid on March 29, 2021.

              WHEREAS, as a result of the above screening process, the Order


       1
          In fn. 6, Judge Shannon notes that Dr. Varma failed to demonstrate that he is
likely to succeed on the merits of his appeal for “at a minimum the reasons given
above. The January Order embodies determinations by the Court predicated upon
review of the docket, nothing more. Similarly, the balancing of the harms and the public
interest do not figure heavily in this unusual Motion, but nothing on the record supports
entry of the stay pending appeal that Dr. Varma seeks.” See D.I. 1-1).

                                            2
addresses issues that are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process. The appealed Order addresses primarily legal issues, which

are not conducive to resolution through mediation.

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties are advised they may file objections to this Recommendation pursuant to 28

U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                            3
